Citation Nr: 0814949	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to November 
1945.  The veteran died in May 2006, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that rating decision, in pertinent 
part, the RO denied service connection for the cause of the 
veteran's death and denied entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The appellant's 
disagreement with these denials led to this appeal.  

The appellant's appeal was transferred to the RO in Cheyenne, 
Wyoming.  In January 2008, the appellant testified before the 
undersigned Acting Veterans Law Judge via videoconference 
hearing.  A copy of the transcript of this hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  At the time of the January 2008 videoconference hearing, 
the appellant indicated her desire to withdraw from appellate 
status the claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim for service connection 
for the cause of the veteran's death has been obtained.

3.  A certificate of death indicates that the veteran died in 
May 2006 due to respiratory failure due to, or as a 
consequence of, chronic obstructive pulmonary disease (COPD).  

4.  The preponderance of the evidence indicates that the 
veteran's service connected back disability was not the 
principal cause or a contributory cause of the veteran's 
death.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant, who had perfected her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to DIC under the Provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made 
by the appellant or by her authorized representative.  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal.  See 38 C.F.R. § 20.204.

At the time of the January 2008 videoconference hearing 
before the Board, the appellant indicated that she wished to 
withdraw her claim for DIC under the provisions of 
38 U.S.C.A. § 1318.  Her statement at the time of the Board 
videoconference hearing fulfilled the form and content 
requirements for a withdrawal of this issue on appeal.  See 
38 C.F.R. § 20.204.  Accordingly, as this claim on appeal has 
been withdrawn, the Board does not have jurisdiction to 
review this claim and it is dismissed.

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

During the pendency of this appeal, on March 3, 2006, the 
Court also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued a July 2006 VCAA 
letter regarding the issue adjudicated in this decision.  
This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The appellant has been informed of the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in her possession that pertains 
to the claim.

The Board notes that the July 2006 notification letter did 
not inform the appellant of the disabilities that the veteran 
was service connected for during his lifetime.  In this case, 
the veteran was service connected for a back disability, hip 
contusions (rated noncompensable) and acne vulgaris.  The 
veteran was granted a total disability based on individual 
unemployability (TDIU) in March 1998.  The Board notes that 
any deficiency in the July 2006 letter in not providing 
notice pursuant to Hupp is non-prejudicial, as the record 
provides evidence that the appellant had actual knowledge of 
what evidence she had to provide to substantiate the claim.  
The appellant has asserted a very specific contention:  that 
the veteran's service-connected back disability contributed 
to his death from COPD.  She and her representative have 
provided evidence in support of this contention and testified 
regarding this contention before the Board.  During the 
hearing, the appellant and her representative showed 
knowledge of what was needed to substantiate the claim.  
After consideration of the evidence of record, the Board 
finds that any error was non-prejudicial to the appellant's 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).

In addition, the Board notes that the July 2006 notification 
letter did not inform the appellant of how to establish an 
effective date as required by Dingess.  The Board 
specifically finds, however, that the appellant is not 
prejudiced in this case as her claim is for entitlement to 
service connection for the cause of the veteran's death and 
she cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the July 2006 letter was issued 
before the August 2006 rating decision which denied the 
benefit sought on appeal; and, thus, the notice was timely.

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issue adjudicated in this decision.  The record 
contains VA medical records, as well as a VA and private 
opinion regarding whether the veteran's death was 
attributable to the service-connected back disability.  After 
review of the VA opinion of record, the Board finds that VA 
has made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A(a); see also DeLaRosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim adjudicated upon the merits in this decision.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  See 38 U.S.C.A. § 1110.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background

As noted above, the veteran was service connected for a back 
disability, acne vulgaris and hip contusions.  The 
certificate of death indicates that the veteran died in 
respiratory failure due to, or a consequence of, COPD.  The 
certificate of death also indicates that the veteran had 
recent surgery for acute ischemic bowel, and that this 
contributed to the death, but did not result in the 
underlying cause.

The appellant's contention on appeal is that the veteran's 
service-connected back disability contributed to his death by 
COPD by severely limiting the veteran's ability to exercise 
and do other activities.  These limitations, the appellant 
contends, prevented the veteran from participating in 
exercises designed to treat his COPD, and therefore, caused 
the COPD to progress more rapidly.  

The Board notes that, at the time of his death, the veteran's 
back disability was rated as 60 percent disabling and he was 
in receipt of a TDIU.  In an August 1998 rating decision, the 
RO denied the veteran's claims for service connection for 
nicotine dependence and for COPD as secondary to nicotine 
dependence.  

The record contains a private opinion written by a treating 
medical doctor dated in July 2006.  That medical doctor noted 
that the veteran clearly had COPD, which ultimately led to 
his death.  The opinion indicates that the medical doctor 
reviewed medical records.  He opined that the veteran's COPD 
was likely worsened and aggravated because of the service-
connected back disability.  The medical doctor continued by 
stating that, had the veteran been able to exercise and do 
some pulmonary rehab, the veteran's lungs might have 
withstood a little more time which potentially would have 
prolonged his life.

The record also contains a VA opinion prepared in November 
2006.  The medical doctor completing the opinion reported 
that he had reviewed the claims file.  The medical doctor 
also documented knowledge of the rating of the veteran's 
service-connected back disability, the appellants' 
contention, and the private medical opinion of record.  The 
VA medical doctor noted that review of the treatment records 
indicated that, as late as March 2006, the veteran was 
ambulating with the help of a walker and oxygen 
supplementation.  The medical doctor noted that in reviewing 
multiple articles concerning pulmonary rehab and exercise, it 
appeared that quality of life and activities of daily life 
seemed to be impacted and were improved.  There were, 
however, articles that did not support this conclusion.  The 
medical doctor found that there was no medical documentation 
that showed that performance of pulmonary rehabilitation or 
exercises prolonged the life expectancy of people that had 
severe COPD.  Thus, he found, that one can only speculate as 
to the effectiveness of exercise in the veteran's illness.  
He opined that it was not at least as likely as not that the 
veteran's service connected back condition caused or 
contributed to the veteran's cause of death.

Analysis

The Board finds that service connection for the cause of the 
veteran's death is not warranted.  In this appeal, the 
appellant has not contended that the veteran's COPD was 
directly attributable to service.  Instead, she has asserted 
that the veteran's service-connected back disability limited 
the veteran's activities and prevented the veteran from 
participating in exercise programs, and that this caused the 
COPD to progress more rapidly.  

To substantiate the claim, the evidence must indicate that 
the veteran's back disability, in some way, contributed to 
the veteran's death, which was caused by COPD.  As the 
appellant has not been shown to have medical expertise, and 
the question to be answered involves medical causation, the 
appellant's lay statements do not constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board will, 
therefore, evaluate the two medical opinions of record.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board further notes 
that greater weight may be placed on one physician's opinion 
than another physician's opinion depending on factors such as 
reasoning employed by the physician.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).

The Board finds that the July 2006 private opinion is of less 
probative value than the November 2006 VA opinion.  The 
rationale in the private opinion is speculative in that the 
private medical doctor noted that "had he been able to 
exercise and do some pulmonary rehab his lungs may have 
withstood a little more time and potentially would have 
prolonged his life."  The use of the terms "may" and 
"potentially" make the rationale for the opinion provided 
speculative and, therefore, decrease the probative value of 
this opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (finding that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related is too speculative to establish the 
presence of the claimed disorder or any such relationship).

In contrast, in the VA opinion, the VA medical doctor 
indicated review of the claims file, to include the private 
opinion.  He made citations to the clinical record (noting 
that the veteran had been ambulating as late as March 2006), 
and indicated that review of medical treatises did not reveal 
any medical documentation that showed that the performance of 
pulmonary rehabilitation or exercises prolongs the life 
expectancy of people that have severe COPD.  Although the VA 
medical doctor reported that one would have to speculate as 
to the effectiveness of exercise in the veteran's illness, 
the Board finds that this portion of the opinion does not 
make the whole opinion speculative in nature.  Reading the 
opinion as a whole, the Board finds that the VA medical 
doctor found no support for the contention made on appeal and 
provided an adequate rationale for the opinion that it was 
not at least as likely as not that the veteran service-
connected back condition caused or contributed to the 
veteran's cause of death.  The Board finds this opinion to be 
of substantial probative value.

As the preponderance of the evidence indicates that the 
veteran's death was not attributable to service, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for service 
connection for the cause of the veteran's death is denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim for DIC under the provisions of 38 U.S.C.A. § 1318 
is dismissed.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


